DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Figures 17-1, 17-2, and 17-3 are not described in the specification.  
Appropriate correction is required.

Claim Objections
Claims 1, 6, 12, 13, and 15 are objected to because of the following informalities:  
At claim 1, line 13, “vessel expands and contract relative” should read “vessel expands and contracts relative”;
At claim 6, line 2: “third layers..” should read “third layers.”;
At claim 12, line 1, “wherein second layer” should read “wherein the second layer”;
At claim 13, line 2, “vacuum is draw in the volume” should read “vacuum is drawn in the volume”;
At claim 15, line 4, “shell space radially apart” should read “shell spaced radially apart”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-11 and 15-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "the first fuel outlet line" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “first fuel line” recited in line 2, or a different element. For purposes of examination, this limitation will be interpreted as “the first fuel line,” which appears to be consistent with claim 10.
Claim 8 recites the limitation "the fuel line connection body" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “line connection body” recited in line 1, or a different element. For purposes of examination, this limitation will be interpreted as “the line connection body.”
Claim 15 recites the limitation “the volume is maintained at a vacuum, and insulation in the volume and configured to block thermal transfer across the volume” in line 7-8. It is unclear what is configured to block thermal transfer. Is it the vacuum, the insulation, or both? For purposes of examination, this limitation will be interpreted as “the volume is maintained at a vacuum, and insulation in the volume is configured to block thermal transfer across the volume.”
Claim 15 recites the limitation “the external fuel outlet line” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is referring to the “external fuel line” recited in lines 17-18, or a different element. For purposes of examination, this limitation will be interpreted as “the external fuel line.”
Claim 23 recites “the external fuel outlet line” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “external fuel line” recited in line 11, or a different element. For purposes of examination, this limitation will be interpreted as “the external fuel line.”
Claim 26 recites “the retention members” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “further comprising a plurality of retention members, the retention members….”
Claims 9-11, 16-22, and 24-28 are also rejected as indefinite through their dependence from a rejected parent claim (details above). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2007/0228048 to Immel et al. (hereinafter, “Immel”).
Regarding claim 1, Immel discloses a storage system (Abstract) comprising: a storage tank (tank 20, Fig. 1) configured to store fuel at a cryogenic temperature (para. [0027]), wherein the storage tank (tank 20) has a plurality of layers comprising: a first layer (inner vessel 22, Fig. 1) that forms a pressure vessel for containing the fuel at the cryogenic temperature and at a pressurized state (para. [0027]); a second layer (insulation layer 30, see Fig. 2) comprising insulation for the first layer (para. [0027]); a third layer (outer vessel 24, Fig. 1) comprising an outer shell (Fig. 1) configured to maintain a rigidity of the storage tank (para. [0029]); and a plurality of retention strap assemblies (assemblies with suspension members 80, Fig. 1) interconnecting the first layer and the third layer (Fig. 1; para. [0030]) and allowing for movement of the first layer relative to the third layer due to contraction and expansion of the first layer (assemblies with suspension members 80 are capable of permitting the movement of the inner vessel 22 relative to the outer vessel 24, para. [0035]), each retention strap assembly comprising a strap member (suspension members 80, Fig. 1) configured to pivot (suspension members 80 pivot relative to rollers 88, para. [0032]) and maintain a constant length and tension (paras. [0031]-[0032]; [0035]) as the pressure vessel expands and contract relative to the outer shell (assemblies with suspension members 80 are capable of permitting the movement of the inner vessel 22 relative to the outer vessel 24, para. [0035]) wherein the storage tank is configured to store liquid hydrogen at the cryogenic temperature for a period of time up to approximately 80 hours without venting (tank 20 is capable of storing liquid hydrogen at cryogenic temperatures up to 80 hours, see e.g., para. [0027]).
Regarding claim 2, Immel further discloses each of the retention strap assemblies (assemblies with suspension members 80) comprise a first anchor portion (mechanism 50, Figs. 1-3) coupled to the first layer (inner vessel 22), a second anchor portion (bracket 90, Figs. 2-3) coupled to the third layer (outer vessel 24), and the strap member (suspension member 80) extends between and interconnecting the first and second anchor portions (see Figs. 1-3; para. [0032]).
Regarding claim 3, Immel further discloses the first or the second anchor portion (mechanism 50) being adjustable to control tension in the strap member (tensioning mechanism 50 adjusts tension of the suspension member 80, Fig. 1; paras. [0033]-[0034]).
Regarding claim 4, Immel further discloses the first or the second anchor portion (mechanism 50) comprises a translatable carriage (movable plate 112, Figs. 5-6) coupled to the strap member (suspension member 80), wherein the translatable carriage (movable plate 112) is movable relative to the first and third layers (para. [0033]).
Regarding claim 5, Immel further discloses the retention strap assemblies (assemblies with suspension members 80) provide thermal breaks (see para. [0027]) between the pressure vessel (inner vessel 22) and the outer shell (outer vessel 24).
Regarding claim 6, Immel further discloses a vapor barrier layer (members 68 prevent welding gases from entering the space between the inner and outer vessels 22, 24, para. [0029]) positioned between the first and third layers (Figs. 2-3; para. [0029]).
Regarding claim 8, Immel further discloses a line connection body (bracket 48, Fig. 7A) connected to the outer shell (outer vessel 24), a first fuel line (flow line 26, Fig. 7A) external of the outer shell (outer vessel 24) and connected to the line connection body (see Fig. 7A), and a second fuel line (gas extraction line 162, Fig. 7A) at least partially within the pressure vessel (inner vessel 22) and in fluid communication with the first fuel outlet line (flow line 26) through the fuel line connection body (bracket 48), and an expansion member (corrugated portions 170, Fig. 8) connected to the line connection body (bracket 48) and to a proximal end of the second fuel outlet line (line 162, see Fig. 8), wherein the expansion member (corrugated portions 170) is configured to expand and contract upon movement of the pressure vessel relative to the outer shell (corrugated portions 170 are capable of expanding and contracting, see e.g., Figs. 8, 10A-10B, paras. [0048]-[0049]).
Regarding claim 9, Immel further discloses the expansion member (corrugated portions 170) is a bellows (corrugated portions 170 form a bellows, Fig. 8, paras. [0048]-[0049]) positioned between the pressure vessel (inner vessel 22) and the outer shell (outer vessel 24).
Regarding claim 10, Immel further discloses the first and second fuel lines (flow line 26, line 162) are fuel outlet lines (para. [0045]) configured to convey hydrogen in a gaseous state (para. [0045]) from a headspace within the pressure vessel (inner vessel 22; para. [0045]).
Regarding claim 11, Immel further discloses the first and second fuel lines (flow line 26, line 162) are fuel outlet lines (para. [0045]) configured to convey fuel out of the pressure vessel (para. [0045]), and further comprising an external fuel fill line (external portion of fill line 160 within flow line 26, Figs. 2, 7A; para. [0045]) external of the outer shell (outer vessel 24, see Fig. 7A) and connected to the line connection body (bracket 48), and an internal fuel fill line (internal portion of fill line 160) at least partially within the pressure vessel (inner vessel 22, see Figs. 8-9; para. [0045]) and in fluid communication with the external fuel fill line (external portion of fill line 160) through the fuel line connection body (bracket 48), and a second expansion member (corrugated portions 170 on line 160, Fig. 8) connected to the line connection body (bracket 48, see Fig. 8) and to a proximal end of the internal fuel fill line (internal portion of line 160, see Fig. 8), wherein the second expansion member (corrugated portions 170 on line 160) is configured to expand and contract upon movement of the pressure vessel relative to the outer shell (corrugated portions 170 are capable of expanding and contracting, see e.g., Figs. 8, 10A-10B, paras. [0048]-[0049]).
Regarding claim 12, Immel further discloses the second layer (insulation layer 30) comprises multilayered, spacered insulation (insulation layer 30 is formed from multiple spaced layers, para. [0027]).
Regarding claim 13, Immel further discloses the first layer (inner vessel 22) is spaced apart from the third layer (outer vessel 24) by a volume (space between inner and outer vessels 22, 24, Fig. 1) and a vacuum is drawn in the volume (para. [0027]).
Regarding claim 14, Immel further discloses a heating coil (heat exchange loop 164, Fig. 7A; para. [0045]) positioned on the pressure vessel (inner vessel 22) to heat the pressure vessel (para. [0045]).
Regarding claim 15, Immel discloses a hydrogen fuel storage system (para. [0001]) comprising: a storage tank (tank 20, Fig. 1) configured to store hydrogen fuel (para. [0027]), wherein the storage tank (tank 20) comprises an internal pressure vessel (inner vessel 22, Fig. 1) configured to contain the hydrogen fuel in at least a liquid phase and at a pressurized state (para. [0027]); an outer shell (outer vessel 24, Fig. 1) spaced radially apart (see Fig. 1) from the pressure vessel (inner vessel 22) to form a volume between the outer shell and the pressure vessel (space formed between inner and outer vessels 22, 24, see Fig. 1), wherein the volume is maintained at a vacuum (para. [0027]), and insulation (insulation layer 30, Fig. 2) in the volume (see Fig. 2) and configured to block thermal transfer across the volume between the pressure vessel and the outer shell (insulation layer 30 and vacuum both reduce heat transfer between inner and outer vessels 22, 24, para. [0027]); a plurality of retention members (assemblies with suspension members 80, Fig. 1) in the volume (Fig. 1) and supporting the pressure vessel (inner vessel 22) in the volume and spaced apart from the outer shell (assemblies with suspension members 80 support the inner vessel 22 spaced apart from the outer vessel 24, Fig. 1), wherein the retention members (assemblies with suspension members 80) are configured to allow for movement of the pressure vessel relative to the outer shell due to thermal contraction and expansion of the pressure vessel (assemblies with suspension members 80 are capable of permitting the movement of the inner vessel 22 relative to the outer vessel 24, para. [0035]) while maintaining constant tension within the retention members as the pressure vessel expands and contracts relative to the outer shell (paras. [0031]-[0032]; [0035]); and a line connection body (bracket 48, Fig. 7A) connected to the outer shell (outer vessel 24) and positioned in or adjacent to the volume (see Figs. 1, 7A) between the outer shell and the pressure vessel (see Figs. 1, 7A), an external fuel line (flow line 26, Fig. 7A) exterior of the outer shell (outer vessel 24), a fuel pickup line (gas extraction line 162, Fig. 7A) at least partially within the pressure vessel (inner vessel 22) and in fluid communication with the external fuel outlet line (flow line 26) through the line connection body (bracket 48), and an expansion bellows (corrugated portions 170, Fig. 8) connected to the line connection body (bracket 48) and to a proximal end of the fuel pickup line (line 162, see Fig. 8), wherein the expansion bellows (corrugated portions 170) is configured to expand and contract upon the thermal contraction and expansion of the pressure vessel relative to the outer shell (corrugated portions 170 are capable of expanding and contracting, see e.g., Figs. 8, 10A-10B, paras. [0048]-[0049]).
Regarding claim 16, Immel further discloses the fuel pickup line (line 162) has a distal end (end of line 162 within inner vessel 22, para. [0045]) within the pressure vessel (inner vessel 22) in a headspace above the liquid hydrogen (the portion of line 162 within inner vessel 22 is at an uppermost portion of the inner vessel, para. [0045]) and configured to draw gaseous hydrogen from the headspace through the fuel pickup line (line 162 extracts gaseous fluid, para. [0045]) to the external fuel line (flow line 26) through the expansion bellows (corrugated portions 170, see Fig. 7A) and the line connection body (bracket 48).
Regarding claim 17, Immel further discloses an external hydrogen fill line (external portion of fill line 160, Figs. 2, 7A) exterior of the outer shell (Figs. 2, 7A) and configured to carry hydrogen fuel to the pressure vessel (para. [0045]), a fuel fill line (internal portion of fill line 160, Fig. 7A) at least partially within the pressure vessel (inner vessel 22, see Figs. 8-9; para. [0045]) and in fluid communication with the external hydrogen fill line (external portion of fill line 160) through the line connection body (bracket 48), and a second expansion bellows (corrugated portions 170 on line 160, Fig. 8) connected to the line connection body (bracket 48, see Fig. 8) and to a second proximal end of the fuel fill line (internal portion of line 160, see Fig. 8), wherein the second expansion bellows (corrugated portions 170 on line 160) is configured to expand and contract upon the thermal contraction and expansion of the pressure vessel relative to the outer shell (corrugated portions 170 are capable of expanding and contracting, see e.g., Figs. 8, 10A-10B, paras. [0048]-[0049]).
Regarding claim 18, Immel further discloses the storage tank (tank 20) is configured to store liquid hydrogen (para. [0027]) at the cryogenic temperature (para. [0027]) in the range of approximately 15-30 Kelvin (tank 20 is capable of storing liquid hydrogen at 15-30 Kelvin, see e.g., paras. [0027], [0044]) and a period of time up to approximately 80 hours without venting (tank 20 is capable of storing liquid hydrogen at cryogenic temperatures up to 80 hours, see e.g., para. [0027]).
Regarding claim 19, Immel further discloses the insulation (insulation layer 30) comprises multilayer insulation having alternating spacered sheets (insulation layer 30 includes a plurality of layers, para. [0027]) to minimize heat transfers due to thermal radiation (para. [0027]).
Regarding claim 20, Immel further discloses a heater coil (heat exchange loop 164, Fig. 7A; para. [0045]) attached to the exterior of the pressure vessel (inner vessel 22, see Figs. 1-2) and configured to provide heat to the hydrogen in the pressure vessel (para. [0045]).
Regarding claim 21, Immel further discloses the retention members (assemblies with suspension members 80, Fig. 1) are retention strap assemblies (suspension members 80 are straps, see Fig. 1) supporting the pressure vessel apart from the outer shell (Fig. 1; para. [0030]), each of the retention strap assemblies (assemblies with suspension members 80) comprises a first anchor portion (mechanism 50, Figs. 1-3) coupled to the pressure vessel (inner vessel 22), a second anchor portion (bracket 90, Figs. 2-3) coupled to the outer shell (outer vessel 24), and a strap member (suspension member 80) extending between and interconnecting the first and second anchor portions (see Figs. 1-3; para. [0032]), wherein the strap member (suspension member 80) is configured to maintain a constant length and to pivot relative to the first or second anchor portion as the pressure vessel expands or contract (suspension members 80 pivot about rollers 88 and maintain a constant length, paras. [0031]-[0033], [0035]).
Regarding claim 22, Immel further discloses the first or second anchor portions (mechanism 50, Fig. 1) comprises a translatable carriage (movable plate 112, Figs. 5-6) coupled to the strap member (suspension member 80), wherein the translatable carriage (movable plate 112) is movable relative to the pressure vessel and the outer shell (para. [0033]).
Regarding claim 23, Immel discloses a hydrogen fuel storage system (para. [0001]) comprising: a storage tank (tank 20, Fig. 1) configured to store hydrogen fuel (para. [0027]), wherein the storage tank (tank 20) comprises an internal pressure vessel (inner vessel 22, Fig. 1) configured to contain the hydrogen fuel in at least a liquid phase and at a pressurized state (para. [0027]); an outer shell (outer vessel 24, Fig. 1) spaced radially apart (see Fig. 1) from the pressure vessel (inner vessel 22) to form a volume between the outer shell and the pressure vessel (space formed between inner and outer vessels 22, 24, see Fig. 1), wherein the volume is maintained at a vacuum (para. [0027]), and wherein the outer shell (outer vessel 24) and/or the pressure vessel (inner vessel 22) provide a vapor barrier that blocks transmission of hydrogen gas through the storage tank (the inner and outer vessels 22, 24 are both fluid-tight, para. [0027]); and a line connection body (bracket 48, Fig. 7A) connected to the outer shell (outer vessel 24) and positioned in or adjacent to the volume (see Figs. 1, 7A) between the outer shell and the pressure vessel (see Figs. 1, 7A), an external fuel line (flow line 26, Fig. 7A) exterior of the outer shell (outer vessel 24), a fuel pickup line (gas extraction line 162, Fig. 7A) at least partially within the pressure vessel (inner vessel 22) and in fluid communication with the external fuel outlet line (flow line 26) through the line connection body (bracket 48), and an expansion bellows (corrugated portions 170, Fig. 8) connected to the line connection body (bracket 48) and to a proximal end of the fuel pickup line (line 162, see Fig. 8), wherein the expansion bellows (corrugated portions 170) is configured to expand and contract upon the thermal contraction and expansion of the pressure vessel relative to the outer shell (corrugated portions 170 are capable of expanding and contracting, see e.g., Figs. 8, 10A-10B, paras. [0048]-[0049]).
Regarding claim 24, Immel further discloses the fuel pickup line (line 162) has a distal end (end of line 162 within inner vessel 22, para. [0045]) within the pressure vessel (inner vessel 22) in a headspace above the liquid hydrogen (the portion of line 162 within inner vessel 22 is at an uppermost portion of the inner vessel, para. [0045]) and configured to draw gaseous hydrogen from the headspace through the fuel pickup line (line 162 extracts gaseous fluid, para. [0045]) to the external fuel line (flow line 26) through the expansion bellows (corrugated portions 170, see Fig. 7A) and the line connection body (bracket 48).
Regarding claim 25, Immel further discloses an external hydrogen fill line (external portion of fill line 160, Figs. 2, 7A) exterior of the outer shell (Figs. 2, 7A) and configured to carry hydrogen fuel to the pressure vessel (para. [0045]), a fuel fill line (internal portion of fill line 160, Fig. 7A) at least partially within the pressure vessel (inner vessel 22, see Figs. 8-9; para. [0045]) and in fluid communication with the external hydrogen fill line (external portion of fill line 160) through the line connection body (bracket 48), and a second expansion bellows (corrugated portions 170 on line 160, Fig. 8) connected to the line connection body (bracket 48, see Fig. 8) and to a second proximal end of the fuel fill line (internal portion of line 160, see Fig. 8), wherein the second expansion bellows (corrugated portions 170 on line 160) is configured to expand and contract upon the thermal contraction and expansion of the pressure vessel relative to the outer shell (corrugated portions 170 are capable of expanding and contracting, see e.g., Figs. 8, 10A-10B, paras. [0048]-[0049]).
Regarding claim 26, Immel further discloses the retention members (assemblies with suspension members 80, Fig. 1) are retention strap assemblies (suspension members 80 are straps, see Fig. 1) supporting the pressure vessel apart from the outer shell (Fig. 1; para. [0030]), each of the retention strap assemblies (assemblies with suspension members 80) comprises a first anchor portion (mechanism 50, Figs. 1-3) coupled to the pressure vessel (inner vessel 22), a second anchor portion (bracket 90, Figs. 2-3) coupled to the outer shell (outer vessel 24), and a strap member (suspension member 80) extending between and interconnecting the first and second anchor portions (see Figs. 1-3; para. [0032]).
Regarding claim 27, Immel further discloses the first or second anchor portions (mechanism 50, Fig. 1) comprises a translatable carriage (movable plate 112, Figs. 5-6) coupled to the strap member (suspension member 80), wherein the translatable carriage (movable plate 112) is movable relative to the pressure vessel and the outer shell (para. [0033]).
Regarding claim 28, Immel further discloses insulation (insulation layer 30, Fig. 1) in the volume between the pressure vessel and the outer shell (Fig. 1), wherein the multilayer insulation comprises alternating spacered sheets (insulation layer 30 includes a plurality of layers, para. [0027]) to minimize heat transfers due to thermal radiation (para. [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Immel in view of EP 3421864 to Cado et al. (hereinafter, “Cado”).
Regarding claim 7, Immel further discloses the storage tank (tank 20) comprises opposing first and second end portions (end caps 42, 44, Fig. 1) sealably connected to a body portion (central segment 40, Fig. 7A, para. [0028]).
Immel does not expressly disclose a tie rod interconnecting the first and second end portions, wherein the tie rod is configured to alleviate and redistribute structural loads in the pressure vessel.
Cado teaches a fuel storage tank for containing liquefied gas (para. [0001] of attached translation). Cado teaches that the fuel storage tank (container 200) has opposing first and second end portions (side faces 202, 203, see Fig. 2 of original document attached to April 1, 2022 IDS) and a body portion (Fig. 1). Cado teaches a tie rod (rod 240) interconnects the first and second end portions (Fig. 2, paras. [0076]-[0077]). The tie rod (rod 240) is capable of alleviating and redistributing structural loads in the tank (see Fig. 2; para. [0078]). Cado teaches that the tie rod serves as a reinforcement for the tank (para. [0078]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Immel to have a tie rod interconnecting the first and second end portions as taught by Cado for the purpose of providing reinforcement for the tank, as recognized by Cado (para. [0078]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2014/0263358 to Espinosa-Loza et al. discloses a storage system having an inner tank, an outer shell, and a retentions system arranged between the inner tank and the outer shell (Fig. 1).
U.S. Pub. 2014/0166662 to Snyder et al. discloses a cryogenic storage tank having an inner vessel, an outer vessel, and a suspension system for suspending the inner vessel from the outer vessel (Fig. 1).
U.S. Pat. 4,496,073 to Silver et al. discloses a cryogenic storage tank having an inner vessel, an outer vessel, and a retention member for arranging the inner vessel within the outer vessel (Fig. 3a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733